




SECURITY AGREEMENT


SECURITY AGREEMENT, made this 5th day of March, 2013 (the “Agreement”) by
FuelCell Energy, Inc., a Delaware corporation having its principal place of
business at 3 Great Pasture Road, Danbury, Connecticut 06810 (“Debtor”) in favor
of the Clean Energy Finance and Investment Authority, a quasi-public agency of
the State of Connecticut, acting as administrator of the Clean Energy Fund
pursuant to Section 16-245n of the General Statutes, as amended by Section 99 of
Public Act No. 11-80, and having its principal place of business at 865 Brook
Street, Rocky Hill, Connecticut 06067 (the “Secured Party”).
WITNESSETH:


WHEREAS, the Debtor has borrowed money from the Secured Party and has executed
in favor of the Secured Party a Loan Agreement (the “Loan Agreement”) and a
Secured Term Note (the “Note”) in the principal amount of Five Million Eight
Hundred Seventy-Three Thousand One Hundred Eighty-Eight and 45/100 Dollars
($5,873,188.45), each dated as of the date hereof; and


WHEREAS, it is a condition precedent to the Secured Party making the loans to
the Debtor under the Loan Agreement and the Note that the Debtor execute and
deliver this Agreement to the Secured Party.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


1.    SECURITY INTEREST.


(a) To secure the Debtor’s full and timely performance of the Obligations, the
Debtor hereby grants to the Secured Party a continuing first priority Lien on
and security interest (the “Security Interest”) in all of the Debtor’s right,
title and interest in and to (i) the Project Agreements, including any Proceeds
from such agreement, and (ii) the amounts held in account number 188510695 with
J.P. Morgan Chase Bank and all Proceeds of each of the foregoing and all
accessions to, and replacements for, each of the foregoing (collectively, the
“Collateral”). The Security Interest shall be a first priority security interest
in all of the Collateral.
(b)    The following terms shall have the following meanings for purposes of
this Agreement:
“Asset Purchase Agreement” means the Asset Purchase Agreement between Debtor,
Bridgeport Fuel Cell Park, LLC and Dominion Bridgeport Fuel Cell, Inc., dated
December 12, 2012.
“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which the Debtor now or hereafter acquires any right, title, or interest.


“EPC Agreement” means that certain Agreement between Dominion Bridgeport Fuel
Cell, LLC and Debtor for Engineering, Procurement and Construction for the
Bridgeport Fuel Cell Park, Purchase Order No. 70254744, dated as of December 12,
2012.

1



--------------------------------------------------------------------------------




“Grantor Trust” That certain trust created by the Debtor pursuant to a Grantor
Trust Agreement between the Debtor and Branch Banking and Trust Company (the
“Grantor Trust Agreement”), in accordance with Section 8.3 of the Services
Agreement, which secures certain of the Debtor’s continuing obligations to
Bridgeport Fuel Cell, LLC pursuant to the Asset Purchase Agreement, EPC
Agreement and the Services Agreement.
“Letter of Credit Right” means any “Letter of credit right,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest, including any right to
payment or performance under any letter of credit.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.


“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Debtor to the Secured Party of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of the Note owed by the Debtor to the Secured Party, whether in
connection with the Note or otherwise, including without limitation all
interest, fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to the Debtor or payable by the Debtor thereunder.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).


“Proceeds” means “Proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Cash or other forms of
money or currency or other proceeds payable to the Debtor from time to time in
respect of the Collateral, (b) any and all proceeds of any insurance, indemnity,
warranty or guaranty payable to the Debtor from time to time with respect to any
of the Collateral, (c) any and all payments (in any form whatsoever) made or due
and payable to the Debtor from time to time in connection with any requisition,
confiscation, condemnation, seizure or forfeiture of all or any part of the
Collateral by any governmental authority (or any Person acting under color of
governmental authority) and (e) any and all other amounts from time to time paid
or payable under or in connection with any of the Collateral.


“Project Agreements” means the Asset Purchase Agreement, EPC Agreement, Services
Agreement and the Grantor Trust Agreement executed pursuant to Section 8.3 of
the Services Agreement.
“Services Agreement” means that certain Services Agreement by and between
Dominion Bridgeport Fuel Cell, LLC and FuelCell Energy, Inc., dated as of
December 12, 2012.

2



--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Connecticut; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Secured Party’s Lien on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Connecticut, the term “UCC” shall mean
the Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.
2.    OBLIGATIONS SECURED. The Security Interest granted hereby secures payment
and performance of all debts, loans and liabilities of Debtor to Secured Party
arising under the Note and the Loan Agreement.


3.    DEBTOR’S REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants
that:


3.1.    Authorization. The execution, delivery and performance of this Agreement
and the Note are within Debtor’s corporate powers, and are not in contravention
of any law nor of the terms of Debtor’s Certificate of Incorporation or By-laws,
nor of any indenture, agreement or undertaking to which the Debtor is a party or
by which it is bound.


3.2.    Place of Business. Debtor’s principal place of business is the chief
executive office location provided in the first paragraph of this Agreement, and
Debtor keeps its records concerning accounts, contract rights and other property
at that location.


3.3.    Title to Collateral. Debtor owns all of its property and Collateral and
has good, clear and marketable title thereto, free and clear of all Liens,.


3.4.    Collateral and Perfection. Neither the Debtor nor, to the best of the
Debtor’s knowledge, any affiliate (as such term is used in Rule 405 under the
Securities Act of 1933, as amended (“Affiliates”)) have performed any acts which
might prevent the Secured Party from enforcing any of the terms of this
Agreement or which would limit the Secured Party in any such enforcement. No
Collateral is in the possession of any Person (other than Debtor) asserting any
claim thereto or security interest therein. The security interests created
hereunder constitute valid first priority security interests under the Uniform
Commercial Code securing the Obligations to the extent that a security interest
may be created in the Collateral.


4.    GENERAL OBLIGATIONS OF DEBTOR.


4.1.    Financing Statements. Debtor agrees to execute one or more financing
statements, to pay the cost of filing the same in all public offices wherever
filing is required by applicable law to perfect a security interest or is deemed
by the Secured Party to be necessary or desirable and to execute such other
documents as the Secured Party shall reasonably request (whether or not required
by applicable law).


4.2.    Insurance. Debtor has kept, hereby agrees to keep or cause to be kept
all the Collateral insured with coverages that is the greater of (i) as set
forth in the Loan Agreement, or

3



--------------------------------------------------------------------------------




(ii) in amounts not less than usually carried by reputable companies of similar
size engaged in a like business.


4.3.    Inspection. Debtor will keep accurate and complete records of the
Collateral, neither Debtor nor any Affiliates shall move the Collateral without
notice to the Secured Party and the Secured Party or any of its agents shall
have the right to inspect the Collateral wherever located and to visit Debtor’s
place or places of business, at reasonable intervals during business hours
without Debtor’s or any Affiliate’s hindrance or delay, to inspect, audit, check
and make extracts from any copies of books, records, journals, orders, receipts
and correspondence that relate to the Collateral or to the general financial
condition of Debtor or any Affiliate.


4.4.    Negative Pledge. The Debtor will not assign any accounts or other
Collateral to any Person other than the Secured Party, nor create or permit to
be created any Lien, encumbrance or security interest of any kind on any
Collateral other than for the benefit of the Secured Party, nor grant or permit
to be granted any corporate guaranty other than for the benefit of the Secured
Party, unless authorized by the Secured Party in writing, except for the
security interests contemplated herein in connection with granting of the loans
evidenced by the Loan Agreement and the Note.


4.5.    Existence; Perfection. Debtor will maintain its corporate existence in
good standing, comply with all laws and regulations of the United States or any
state or political subdivision thereof, or of any governmental authority
(domestic or foreign) which may have jurisdiction over it or its business.
Debtor will not change its name, identity or corporate structure in any manner
unless it shall has obtained the prior written consent of the Secured Party.
Debtor will not establish or change the location of its chief executive office
or its chief place of business or the locations where it keeps or holds any
Collateral or records relating thereto or in any event change the location of
any Collateral without the prior written consent of the Secured Party.


4.6.    Taxes. Debtor will pay all real and personal property taxes, assessments
and charges as well as all franchise, income, unemployment, old age benefit,
withholding, sales and other taxes assessed against it, or payable by it at such
times and in such manner as to prevent any penalty from accruing or any lien or
charge from attaching to its property, and will furnish the Secured Party upon
request, receipts or other evidence that deposits or payments have been made.


4.7.    Continuing Representations. The warranties and representations made by
Debtor in this Agreement are continuing. In the event that any obligation,
representation or warranty is no longer true or correct, Debtor will immediately
notify the Secured Party in writing.


5.    DEFAULT. The Debtor shall be in default under this Agreement and the Note
upon the happening of any of the following events or conditions, without demand
or notice (which events of default shall be in addition to the events of default
set forth in the Loan Agreement):


5.1.    Failure of Debtor to pay when due any Obligation, whether by maturity,
acceleration or otherwise;


5.2.    Failure of Debtor to perform any of its agreements, covenant, warranties
or representations in this Agreement or any other Loan Documents (as such term
is defined in the Loan Agreement);

4



--------------------------------------------------------------------------------






5.3    Material loss or theft, material damage or destruction or unauthorized
sale or encumbrance of any portion of the Collateral, or the making of any levy
on, or seizure or attachment of a material portion of the Collateral; or


5.3.    The occurrence of an event of default under the Loan Agreement.


6.    SECURED PARTY RIGHTS UPON DEFAULT. The Secured Party shall upon the
occurrence of a default hereunder and at any time thereafter, without
presentment, demand, notice, protest or advertisement of any kind have the
following rights in addition to all other rights hereunder or under any other
agreement, document or instruments executed between the Debtor and the Secured
Party:


6.1.    Acceleration. The Secured Party may make all Obligations under this
Agreement, the Loan Agreement and/or the Note immediately due and payable
without presentment, demand, protest, hearing or notice of any kind and may
exercise the rights of a secured party under law or under the terms of this
Agreement.


6.2.    Possession. The Secured Party may enter and take possession of all
Collateral and the premises on which they are located; and at Secured Party’s
option and without notice to Debtor (except as specifically herein provided) the
Secured Party may sell, lease, assign and deliver the whole or any part of the
Collateral, or any substitute therefor or any addition thereto, at public or
private sale, for cash, upon credit, or for future delivery, at such prices and
upon such terms as such Secured Party deems advisable. Secured Party shall give
Debtor at least ten (10) days’ notice by hand delivery at or by United States
certified mail, postage prepaid (in which event notice shall be deemed to have
been given when so delivered), to the address specified herein, of the time and
place of any public or private sale or other disposition unless the Collateral
is perishable, threatens to decline speedily in value, or is the type
customarily sold in a recognized market, in which case no notice shall be
required. Upon such sale, Secured Party may become the purchaser of the whole or
any part of the Collateral, discharged from all claims and free from any right
of redemption. In case of any such sale by Secured Party of all or any of said
Collateral on credit or for future delivery, property so sold may be retained by
the Secured Party until the selling price is paid by the purchaser. The Secured
Party shall incur no liability in case of the failure of the purchaser to take
up and pay for the property so sold. In case of any such failure, the said
property may again be sold.


6.3.    Power of Attorney and Notification. If an event of default has occurred
and is continuing, at Debtor’s expense, Secured Party in their own name or in
the name of others may communicate with account debtors in order to verify with
them to the Secured Party’s satisfaction the existence, amount and terms of any
accounts or contract rights and also notify account debtors that Collateral has
been assigned to Secured Party and that payments shall be made directly to
Secured Party. If an event of default has occurred and is continuing, upon
request of Secured Party, Debtor will so notify such account debtors and will
indicate on all billings to such account debtors that their accounts must be
paid to the Secured Party. If an event of default has occurred and is
continuing, Debtor does hereby appoint the Secured Party and its agents as
Debtor’s attorney-in-fact: to collect, compromise, endorse, sell or otherwise
deal with the Collateral or proceeds thereof in its own name or in the name of
the Debtor; to endorse the name of Debtor upon any notes, checks, drafts, money
orders, or other instruments, documents, receipts or Collateral that may come
into

5



--------------------------------------------------------------------------------




its possession and to apply the same in full or part payment of any amounts
owing to the Secured Party; to sign and endorse the name of Debtor upon any
documents, instruments, drafts against account debtors, assignments,
verifications and notices in connection with accounts, and any instrument or
document relating thereto or to Debtor’s rights therein; and to give written
notice to any office and officials of the United States Post Office to effect
such change or changes of address that all mail addressed to Debtor may be
delivered directly to Secured Party. If an event of default has occurred and is
continuing, Debtor hereby grants to its said attorney-in-fact full power to do
any and all things necessary to be done in and about the premises as fully and
effectually as Debtor might or could do, and hereby ratifies all that its
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and is irrevocable for the term of
this Agreement for all transactions hereunder and thereafter as long as the
Debtor may be indebted to any Secured Party under the Note or the Loan
Agreement.


6.4.    Application of Proceeds. Any and all proceeds of any Collateral realized
or obtained by Secured Party upon exercise of its rights and remedies hereunder,
shall be applied, after payment of any and all costs and expenses, fees and
commission and taxes of such sale, collection or other realization, in
accordance with the following:


(a)    With respect to any surplus proceeds of any Collateral then remaining, to
the payment of the Obligations, including any interest thereon, and any costs,
fees or expenses incurred in connection with the administration, collection or
enforcement thereof, including, without limitation, reasonable attorney’s fees
and other professionals’ out of pocket costs and fees, proportionately to the
respective amounts then due and owing under their respective claims until
payment and satisfaction in full thereof; and


(b)    Any surplus remaining after application as provided in paragraph (a)
above, shall be paid to the Debtor, or its successors or assigns, or to
whomsoever may be lawfully entitled to receive the same.


7.    DEBTOR’S OBLIGATION TO PAY EXPENSES OF SECURED PARTY. Debtor shall pay to
Secured Party on demand any and all expenses (including, but not limited to,
fees and expenses (including all reasonable attorneys fees), and all other
expenses of like or unlike nature) that may be incurred or paid by Secured Party
to obtain or enforce payment of any account against the account debtor, Debtor
or any guarantor or surety of or in the prosecution or defense of any action or
concerning any matter growing out of or connected with the subject matter of
this Agreement, the Obligations, the Collateral or any of Secured Party’s rights
or interests therein or thereto. All such expenses may be added to the principal
amount of any indebtedness owed by Debtor to the Secured Party shall constitute
part of the Obligations secured hereby.


8.    INDEMNIFICATION. The Debtor agrees to indemnify and hold harmless the
Secured Party and each of its officers, directors, agents, advisors and
employees from and against any and all claims, damages, liabilities, costs and
expenses (including without limitation, reasonable fees, expenses and
disbursements of counsel) that may be incurred by or asserted against the
Secured Party in connection with or arising out of any investigation, litigation
or proceeding, whether threatened or initiated, relating to the Collateral or
this Agreement, whether or not the Secured Party is a party thereto; provided
however, that the Debtor shall not be required to indemnify any such Person from
or against any portion of such claims, damages, liabilities or expenses found by
final

6



--------------------------------------------------------------------------------




judgment after all appeals by a court of competent jurisdiction to have arisen
out of gross negligence or willful misconduct of such Person.


9.     CONTINUOUS PERFECTION. The Debtor will not change its name, identity or
corporate structure in any manner and will not change its principal place of
business or chief executive office or the places where it keeps the Collateral
or the records concerning the Collateral, unless and until it obtains the
written consent of the Secured Party to any such change. If the Secured Party
grants its consent to any such change, the Debtor will take all action necessary
or appropriate in the Secured Party's sole discretion to amend each financing
statement or continuation statement and otherwise to cause the Secured Party to
continue to maintain its first perfected lien on, and security interest in, the
Collateral.


10.    WAIVERS. Debtor waives demand, presentment, protest, notice of nonpayment
and all other notices. No delay or omission by any Party in exercising any
rights shall operate as a waiver of such right or any other right. Waiver on any
one occasion shall not be construed as a bar to or waiver of any right or remedy
on any future occasion. Secured Party rights and remedies, whether evidenced
hereby or by any other agreement, instrument or paper, shall be cumulative and
may be exercised singularly or concurrently.


11.    FURTHER ASSURANCES. The Debtor, at its own expense, shall do, make,
execute and deliver all such additional and further acts, deeds, assurances,
documents, instruments and certificates as Secured Party reasonably require,
including, without limitation, (a) executing, delivering and filing financial
statements and continuation statements under the Uniform Commercial Code as
applicable in any relevant jurisdiction, (b) obtaining governmental and other
third party consents and approvals, and (c) obtaining waivers from mortgagees
and landlords.


12.    CHOICE OF LAW. THIS AGREEMENT AND THE NOTE (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE
OF CONNECTICUT. THE DEBTOR HEREBY IRREVOCABLY CONSENTS AND SUBMITS TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE FEDERAL DISTRICT COURT OR STATE COURT OF
COMPETENT JURISDICTION SITTING IN HARTFORD COUNTY, STATE OF CONNECTICUT FOR
ADJUDICATION OF ANY DISPUTE CONCERNING THIS AGREEMENT AND ALL OTHER DOCUMENTS
PROVIDED FOR HEREIN.


13.    WAIVER OF JURY TRIAL. THE DEBTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT OR THE NOTE OR THE RELATIONSHIP ESTABLISHED
HEREUNDER, THEREUNDER.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



7



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.


DEBTOR:


FUELCELL ENERGY, INC.




By:__/s/ Michael S. Bishop___________
Name: Michael S. Bishop
Title: Senior Vice President and CFO






SECURED PARTY:




CLEAN ENERGY FINANCE AND INVESTMENT AUTHORITY






By:___/s/ Bryan T. Garcia_____________
Name: Bryan T. Garcia
Title: President and CEO



















8

